 



FINAL
EIGHTH AMENDMENT
TO
SECOND RESTATED AND AMENDED
AGREEMENT OF LIMITED PARTNERSHIP
OF
LIBERTY PROPERTY LIMITED PARTNERSHIP
     This Eighth Amendment to the Second Restated and Amended Agreement of
Limited Partnership, dated as of August 21, 2007 (this “Amendment”), is entered
into by LIBERTY PROPERTY TRUST, a Maryland real estate investment trust, as
general partner (the “General Partner”) of LIBERTY PROPERTY LIMITED PARTNERSHIP,
a Pennsylvania limited partnership (the “Partnership”), for itself and on behalf
of the limited partners of the Partnership, and Belmar Realty Corporation, a
Delaware corporation (“Belmar”), Belport Realty Corporation, a Delaware
corporation (“Belport”), Belrose Realty Corporation, a Delaware corporation
(“Belrose”), Belshire Realty Corporation, a Delaware corporation (“Belshire”),
Belterra Realty Corporation, a Delaware corporation (“Belterra”), and Beldore
Realty Corporation, a Delaware corporation (“Beldore”, and each of Belmar,
Belport, Belrose, Belshire and Belterra a “Series H Preferred Partner” and,
collectively, the “Series H Preferred Partners”).
     Whereas, Section 4.2(a) of the Second Restated and Amended Agreement of
Limited Partnership of the Partnership, as amended by that certain First
Amendment to the Second Restated and Amended Agreement of Limited Partnership,
dated as of July 28, 1999, that certain Second Amendment to the Second Restated
and Amended Agreement of Limited Partnership, dated as of April 18, 2000, that
certain Third Amendment to the Second Restated and Amended Agreement of Limited
Partnership, dated as of June 10, 2002, that certain Fourth Amendment to the
Second Restated and Amended Agreement of Limited Partnership, dated as of
September 1, 2004, that certain Fifth Amendment to the Second Restated and
Amended Agreement of Limited Partnership, dated as of June 16, 2005, and that
certain Sixth Amendment to the Second Restated and Amended Agreement of Limited
Partnership, dated as of June 30, 2005 (as amended), that certain Seventh
Amendment to the Second Restated and Amended Agreement of Limited Partnership,
dated as of December 15, 2006 (collectively, as amended, the “Partnership
Agreement”), authorizes the General Partner to cause the Partnership to issue
additional Partnership Units in one or more classes or series, with such
designations, preferences and relative, participating, optional or other special
rights, powers and duties as shall be determined by the General Partner, subject
to the provisions of such section; and
     Whereas, pursuant to the authority granted to the General Partner pursuant
to Sections 4.2(a) and 14.1(b) of the Partnership Agreement, the General Partner
desires to amend the Partnership Agreement (i) to establish a new class of
Partnership Units, the “Series H Preferred Units” (as hereinafter defined), and
to set forth the designations, rights, powers, preferences and duties of such
Series H Preferred Units, (ii) to issue the Series H Preferred Units to each of
the Series H Preferred Partners as set forth in Annex A to this Amendment and
admit each of the Series H Preferred Partners as an Additional Limited Partner
and (iii) to make certain other changes to the Partnership Agreement.

 



--------------------------------------------------------------------------------



 



     Now, therefore, in consideration of good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the General Partner
hereby amends the Partnership Agreement as follows:
     Section 1. Definitions. For purposes of this Amendment, the term “Parity
Preferred Units” shall be used to refer to any class or series of Partnership
Interests of the Partnership now or hereafter authorized, issued or outstanding
expressly designated by the Partnership to rank on a parity with Series H
Preferred Units with respect to distributions and rights upon voluntary or
involuntary liquidation, winding-up or dissolution of the Partnership including,
without limitation, the “7.45% Series B Cumulative Redeemable Preferred
Partnership Interests,” the “7.625% Series D Cumulative Redeemable Preferred
Partnership Interests,” the “7.00% Series E Cumulative Redeemable Preferred
Partnership Interests”, the “6.65% Series F Cumulative Redeemable Preferred
Partnership Interests,” and the “6.70% Series G Cumulative Redeemable Preferred
Partnership Interests.” The term “Priority Return” shall mean an amount equal to
7.40% per annum, as the same may be adjusted pursuant to Section 3(a) below,
determined on the basis of a 360 day year of twelve (12) 30-day months (and for
any period shorter than a full quarterly period for which distributions are
computed, the amount of the distribution payable will be computed based on the
ratio of the actual number of days elapsed in such period to ninety (90) days),
cumulative to the extent not distributed for any given distribution period
pursuant to Section 6.2 of the Partnership Agreement, of the stated value of $25
per Series H Preferred Unit, commencing on the date of issuance of such Series H
Preferred Unit. The term “Subsidiary” shall mean with respect to any person, any
corporation, partnership, limited liability company, joint venture or other
entity of which a majority of (i) voting power of the voting equity securities
or (ii) the outstanding equity interests, is owned, directly or indirectly, by
such person. The term “PTP” shall mean a “publicly traded partnership” within
the meaning of Section 7704 of the Internal Revenue Code (the “Code”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Partnership Agreement.
     Section 2. Designation and Number. A series of Partnership Interests in the
Partnership designated as the “7.40% Series H Cumulative Redeemable Preferred
Partnership Interests” (the “Series H Preferred Units”) is hereby established.
The maximum number of Series H Preferred Units shall be 4,000,000.
     Section 3.
     (a) Payment of Distributions. Subject to the rights of holders of Parity
Preferred Units and holders of Partnership Interests ranking senior to the
Series H Preferred Units as to payment of distributions, pursuant to Section 6.2
of the Partnership Agreement, holders of Series H Preferred Units will be
entitled to receive, when, as and if declared by the Partnership acting through
the General Partner, out of Net Operating Cash Flow, cumulative preferential
cash distributions at the rate per annum of 7.40% of the original Capital
Contribution per Series H Preferred Unit (the “Issuance Rate”). All
distributions shall be cumulative, shall accrue from the original date of
issuance and will be payable (i) quarterly in arrears, on or before March 31,
June 30, September 30 and December 31 of each year commencing on the first such
date to occur after the original date of issuance, and, (ii), in the event of
(A) an exchange of Series H Preferred Units into Series H Preferred Shares, or
(B) a redemption of Series H Preferred Units, on the exchange date

2



--------------------------------------------------------------------------------



 



or redemption date, as applicable (each a “Preferred Unit Distribution Payment
Date”). The amount of the distribution payable for any period will be computed
on the basis of a 360-day year of twelve (12) 30-day months and for any period
shorter than a full quarterly period for which distributions are computed, the
amount of the distribution payable will be computed based on the ratio of the
actual number of days elapsed in such period to ninety (90) days. If any date on
which distributions are to be made on the Series H Preferred Units is not a
Business Day (as such term is defined herein), then payment of the distribution
to be made on such date will be made on the next succeeding day that is a
Business Day (and without any interest or other payment in respect of any such
delay) except that, if such Business Day is in the next succeeding calendar
year, such payment shall be made on the immediately preceding Business Day, in
each case with the same force and effect as if made on such date. Distributions
on the Series H Preferred Units will be made to the holders of record of the
Series H Preferred Units on the relevant record dates to be fixed by the
Partnership acting through the General Partner, which record dates shall in no
event exceed fifteen (15) Business Days prior to the relevant Preferred Unit
Distribution Payment Date (the “Preferred Unit Partnership Record Date”).
     (b) Distributions Cumulative. Distributions on the Series H Preferred Units
will accrue whether or not the terms and provisions of any agreement of the
Partnership, including any agreement relating to its indebtedness at any time
prohibit the declaration, setting aside for payment or current payment of
distributions, whether or not the Partnership has earnings, whether or not there
are funds legally available for the payment of such distributions and whether or
not such distributions are authorized. Accrued but unpaid distributions on the
Series H Preferred Units will accumulate as of the Preferred Unit Distribution
Payment Date on which they first become payable. Distributions on account of
arrears for any past distribution periods may be declared and paid at any time,
without reference to a regular Preferred Unit Distribution Payment Date to
holders of record of the Series H Preferred Units on the record date fixed by
the Partnership acting through the General Partner, which date shall not exceed
fifteen (15) Business Days prior to the payment date. Accumulated and unpaid
distributions will not bear interest.
     (c) Priority as to Distributions.
     (i)      So long as any Series H Preferred Units are outstanding, no
distribution of cash or other property shall be authorized, declared, paid or
set apart for payment on or with respect to any class or series of Partnership
Interest of the Partnership ranking junior as to the payment of distributions or
rights upon a voluntary or involuntary liquidation, dissolution or winding-up of
the Partnership to the Series H Preferred Units (collectively, “Junior Units”),
nor shall any cash or other property be set aside for or applied to the
purchase, redemption or other acquisition for consideration of any Series H
Preferred Units, any Parity Preferred Units or any Junior Units, unless, in each
case, all distributions accumulated on all Series H Preferred Units and all
classes and series of outstanding Parity Preferred Units have been paid in full
or a sum sufficient for such full payment has been irrevocably deposited in
trust for immediate payment. The foregoing sentence will not prohibit
(a) distributions

3



--------------------------------------------------------------------------------



 



payable solely in Junior Units, (b) the conversion of Junior Units or Parity
Preferred Units into Partnership Interests of the Partnership ranking junior to
the Series H Preferred Units as to distributions and rights upon the voluntary
or involuntary liquidation, dissolution or winding up of the Partnership,
(c) the redemption of Partnership Interests corresponding to any Series H
Preferred Shares, Parity Preferred Shares or Junior Shares to be purchased by
the General Partner pursuant to Article VII of the Amended and Restated
Declaration of Trust of the General Partner (as amended and modified through the
date hereof, the “Charter”) to preserve the General Partner’s status as a real
estate investment trust, provided that such redemption shall be upon the same
terms as the corresponding purchase pursuant to Article VII of the Charter or
(d) the foreclosure by the Partnership on the Partnership Interests constituting
the Indemnity Collateral and/or the Special Indemnity Collateral (as such term
is defined in Section 13.3 of the Partnership Agreement).
     (ii)      So long as distributions have not been paid in full (or a sum
sufficient for such full payment is not irrevocably deposited in trust for
immediate payment) upon the Series H Preferred Units, all distributions
authorized and declared on the Series H Preferred Units and all classes or
series of outstanding Parity Preferred Units shall be authorized and declared so
that the amount of distributions authorized and declared per Series H Preferred
Unit and such other classes or series of Parity Preferred Units shall in all
cases bear to each other the same ratio that accrued distributions per Series H
Preferred Unit and such other classes or series of Parity Preferred Units (which
shall not include any accumulation in respect of unpaid distributions for prior
distribution periods if such class or series of Parity Preferred Units do not
have cumulative distribution rights) bear to each other. No interest or any sum
of money in lieu of interest shall be payable in respect of any distribution,
payment or payments on Series H Preferred Units which may be in arrears.
     (d) No Further Rights. Holders of Series H Preferred Units shall not be
entitled to any distributions, whether payable in cash, other property or
otherwise, in excess of the full cumulative distributions described herein.
     Section 4. Allocations. Section 1 of Exhibit C to the Partnership Agreement
is hereby deleted and replaced by the following:
     (a) Net Income. Except as otherwise provided herein, Net Income for any
fiscal year or other applicable period shall be allocated in the following order
and priority:
     (i)      first, to the General Partner to the extent of Net Loss previously
allocated to the General Partner pursuant to Section 1(b)(iii) below for all
prior fiscal years or other applicable periods exceed Net Income previously
allocated to the General Partner pursuant to this Section 1(a)(i) for all prior
fiscal years or other applicable periods;

4



--------------------------------------------------------------------------------



 



     (ii)      second, to Partners holding any Partnership Interests that are
entitled to any preference in distribution to the extent that Net Loss
previously allocated to such holders pursuant to Section l(b)(ii) below for all
prior fiscal years or other applicable periods exceeds Net Income previously
allocated to such Partners pursuant to this Section 1(a)(ii) for all prior
fiscal years or other applicable periods;
     (iii)      third, to Partners holding Partnership Interests of a class not
entitled to preference in distribution to the extent that Net Loss previously
allocated to such holders pursuant to Section 1(b)(i) below for all prior fiscal
years or other applicable periods exceeds Net Income previously allocated to
such holders pursuant to this Section 1(a)(iii) for all prior fiscal years or
other applicable periods;
     (iv) fourth, to Partners holding any Partnership Interests that are
entitled to any preference in distribution in accordance with the rights of any
such class of Partnership Interests until each such Partnership Interest has
been allocated, Net Income equal to the excess of (A) the cumulative amount of
preferred distributions such Partners are entitled to receive to the last day of
the current fiscal year or other applicable period or to the date of redemption,
to the extent such Partnership Interests are redeemed during such period, over
(B) the cumulative Net Income allocated to such Partners, pursuant to this
Section 1(a)(iv) for all prior fiscal years or other applicable periods (and,
within each such class, pro rata in proportion to the respective share of such
Partnership Interests each Partner holds as of the last day of the period for
which such allocation is being made); and
     (v) fifth, with respect to Partnership Interests that are not entitled to
any preference in the allocation of Net Income, pro rata to each such class in
accordance with the terms of such class (and, within each such class, pro rata
in proportion to each Partner’s respective share of such Partnership Interests
as of the last day of the period for which such allocation is being made).
Provided, further, that the holders of the Series E Preferred Units, Series F
Preferred Units, Series G Preferred Units and Series H Preferred Units shall be
allocated an amount of the net “rents from real property” (within the meaning of
Sec. 856(d) of the Code) of the Partnership equal to all amounts paid or accrued
with respect to the Series E Preferred Units, Series F Preferred Units, Series G
Preferred Units, and Series H Preferred Units, respectively, pursuant to Section
3.(a) of the Fifth Amendment to the Second Restated and Amended Agreement of
Limited Partnership, dated as of June 16, 2005, Section 3.(a) of the Sixth
Amendment to the Second Restated and Amended Agreement of Limited Partnership,
dated as of June 30, 2005 (as amended), Section 3.(a) of the Seventh Amendment
to the Second Restated and Amended Agreement of Limited Partnership, dated as of
December 15, 2006, and Section 3.(a) of this Amendment, respectively, with
respect to such fiscal year or other period in lieu of any allocation of Net
Income or Net Loss under this Section 1 and the amount of Net Income and Net
Loss of the Partnership for any fiscal year or other period shall be computed
after taking into account the special allocation of such net income to the
holders of the Series E Preferred Units,

5



--------------------------------------------------------------------------------



 



Series F Preferred Units, Series G Preferred Units and Series H Preferred Units,
provided that the amount of net “rents from real property” that are allocated to
the holders of the Series E Preferred Units, Series F Preferred Units, Series G
Preferred Units and Series H Preferred Units with respect to any fiscal year or
other period shall not exceed the amount of Net Income that would have been
allocated to such holders under this Section 1 had the foregoing allocations of
net “rents from real property” not been included in the Partnership Agreement.
     (b) Net Loss. Except as otherwise provided herein, Net Loss for any fiscal
year or other applicable period shall be allocated in the following order and
priority:
     (i)      first, with respect to classes of Partnership Interests that are
not entitled to any preference in distribution (including the General Partner
Interest), pro rata to each such class in accordance with the terms of such
class (and, within such class, pro rata in proportion to each Partner’s
respective share of such Partnership Interests as of the last day of the period
for which such allocation is being made) until the Adjusted Capital Account
(ignoring for this purpose any amounts a Partner is obligated to contribute to
the capital of the Partnership or is deemed obligated to contribute pursuant to
Regulations Section 1.704-1(b)(2)(ii)(c)(2)) of each Partner with respect to
such Partnership Interests is reduced to zero;
     (ii)      second, to the Partners holding any Partnership Interests that
are entitled to any preference in distribution in accordance with the rights of
any such class of Partnership Interests (and, if there is more than one class of
such Partnership Interests, then in the reverse order of their preference in
distribution), until the Adjusted Capital Account (modified in the same manner
as in clause (i)) of each such Partner with respect to such Partnership
Interests is reduced to zero; and
     (iii)      third, to the General Partner.
     To the extent permitted under Section 704 of the Code, solely for purposes
of allocating Net Income or Net Loss in any taxable year (or a portion thereof)
to Partners holding Series B Preferred Units, Series D Preferred Units, Series E
Preferred Units, Series F Preferred Units, Series G Preferred Units or Series H
Preferred Units pursuant to this Section 1, items of Net Income or Net Loss, as
the case may be, shall not include Depreciation with respect to properties that
are “ceiling limited” in respect of holders of Series B Preferred Units,
Series D Preferred Units, Series E Preferred Units, Series F Preferred Units,
Series G Preferred Units or Series H Preferred Units. For purposes of the
preceding sentence, Partnership property shall be considered “ceiling limited”
in respect of a holder of Series B Preferred Units, Series D Preferred Units,
Series E Preferred Units, Series F Preferred Units, Series G Preferred Units or
Series H Preferred Units if Depreciation attributable to such Partnership
property which would otherwise be allocable to such Partner, without regard to
this paragraph, exceeds depreciation determined for federal income tax purposes
attributable to such Partnership property which would otherwise be allocable to
such holder by more than 5%. Notwithstanding the foregoing sentences in this
paragraph, in applying this paragraph, the General Partner may, in its
discretion for administrative ease and convenience, calculate Net Income or Net
Loss in any taxable year (or a

6



--------------------------------------------------------------------------------



 



portion thereof) allocable to the Partners holding Series B Preferred Units,
Series D Preferred Units, Series E Preferred Units, Series F Preferred Units,
Series G Preferred Units or Series H Preferred Units by excluding Depreciation
with respect to all properties of the Partnership. The parties intend hereunder
that the aggregate Capital Account balance of the holders of Series B Preferred
Units, Series D Preferred Units, Series E Preferred Units, Series F Preferred
Units, Series G Preferred Units or Series H Preferred Units at any date shall
not exceed the amount of the original Capital Contribution of such holder plus
the cumulative Priority Return, whether or not declared, to the extent not
previously distributed.
     Section 5. Liquidation Proceeds.
     (a) Upon any voluntary or involuntary liquidation, dissolution or
winding-up of the affairs of the Partnership, distributions on the Series H
Preferred Units shall be made in accordance with Section 8.2 of the Partnership
Agreement.
     (b) Notice. Written notice of any such voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, stating the payment
date or dates when, and the place or places where, the amounts distributable in
such circumstances shall be payable, shall be given by (i) fax and (ii) by first
class mail, postage prepaid, not less than twenty (20) and not more than sixty
(60) days prior to the payment date stated therein, to each record holder of the
Series H Preferred Units at the respective addresses of such holders as the same
shall appear on the transfer records of the Partnership.
     (c) No Further Rights. After payment of the full amount of the liquidating
distributions to which they are entitled, the holders of Series H Preferred
Units will have no right or claim to any of the remaining assets of the
Partnership.
     (d) Consolidation, Merger or Certain Other Transactions. The consolidation
or merger of the Partnership with or into any other corporation, trust,
partnership, limited liability company or other entity (or of any other
corporation, trust, partnership, limited liability company or other entity with
or into the Partnership), or the sale, lease, exchange, transfer or conveyance
of all or substantially all of the property or business of the Partnership shall
not be deemed to constitute a liquidation, dissolution or winding-up of the
Partnership.
     Section 6. Optional Redemption.
     (a) Right of Optional Redemption. The Series H Preferred Units may not be
redeemed prior to August 21, 2012. On or after such date, the Partnership at its
sole option shall have the right to redeem the Series H Preferred Units, in
whole or in part, at any time or from time to time, upon not less than thirty
(30) nor more than sixty (60) days written notice, at a redemption price,
payable in cash, equal to the Capital Account balance of the holders of Series H
Preferred Units (the “Series H Redemption Price”); provided, however, that no
redemption pursuant to this Section 6 will be permitted if the Redemption Price
does not equal or exceed the original Capital Contribution of such holder plus
the cumulative Priority Return, whether or not declared, to the redemption date
to the extent not previously distributed. If fewer than all of the outstanding
Series H

7



--------------------------------------------------------------------------------



 



Preferred Units are to be redeemed, the Series H Preferred Units to be redeemed
shall be selected pro rata (as nearly as practicable without creating fractional
units).
     (b) Limitation on Redemption.
     (i)      The Redemption Price of the Series H Preferred Units (other than
the portion thereof consisting of accumulated but unpaid distributions) will be
payable solely out of the sale proceeds of capital stock of the General Partner,
which will be contributed by the General Partner to the Partnership as
additional capital contribution, or out of the sale of limited partner interests
in the Partnership and from no other source. For purposes of the preceding
sentence, “capital stock” means any equity securities (including Common Shares
and Preferred Shares (as such terms are defined in the Charter)), shares,
participation or other ownership interests (however designated) and any rights
(other than debt securities convertible into or exchangeable for equity
securities) or options to purchase any of the foregoing.
     (ii)      The Partnership may not redeem fewer than all of the outstanding
Series H Preferred Units unless all accumulated and unpaid distributions have
been paid or contemporaneously are authorized and paid (or authorized and a sum
sufficient for the full payment thereof is irrevocably deposited in trust for
immediate payment) on all Series H Preferred Units for all quarterly
distribution periods terminating on or prior to the date of redemption.
     (c) Procedures for Redemption.
     (i)      Notice of redemption will be (A) faxed, and (B) mailed by the
Partnership, by certified mail, postage prepaid, not less than thirty (30) nor
more than sixty (60) days prior to the redemption date, addressed to the
respective holders of record of the Series H Preferred Units at their respective
addresses as they appear on the records of the Partnership. No failure to give
or defect in such notice or in the transmission thereof shall affect the
validity of the proceedings for the redemption of any Series H Preferred Units
except as to the holder to whom such notice was defective or not given or
received. In addition to any information required by law, each such notice shall
state: (1) the redemption date; (2) the Redemption Price; (3) the aggregate
number of Series H Preferred Units to be redeemed and if fewer than all of the
outstanding Series H Preferred Units are to be redeemed, the number of Series H
Preferred Units to be redeemed held by such holder, which number shall equal
such holder’s pro rata share (based on the percentage of the aggregate number of
outstanding Series H Preferred Units the total number of Series H Preferred
Units held by such holder represents) of the aggregate number of Series H
Preferred Units to be redeemed; (4) the place or places where the Series H
Preferred Units are to be surrendered for payment of the Redemption Price;
(5) that distributions on the Series H Preferred Units to be redeemed will cease
to accumulate on such redemption date; and (6) that payment of the Redemption
Price will be made upon presentation and surrender of such Series H Preferred
Units.

8



--------------------------------------------------------------------------------



 



     (ii)      If the Partnership gives a notice of redemption in respect of
Series H Preferred Units (which notice will be irrevocable) then, by 12:00 noon,
New York City time, on the redemption date, the Partnership will deposit
irrevocably in trust for the benefit of the Series H Preferred Units being
redeemed funds sufficient to pay the applicable Redemption Price and will give
irrevocable instructions and authority to pay such Redemption Price to the
holders of the Series H Preferred Units upon surrender of the Series H Preferred
Units by such holders at the place designated in the notice of redemption. If
the Series H Preferred Units are evidenced by a certificate and if fewer than
all Series H Preferred Units evidenced by any certificate are being redeemed, a
new certificate shall be issued, upon surrender of the certificate evidencing
all Series H Preferred Units, evidencing the unredeemed Series H Preferred Units
without cost to the holder thereof. On and after the date of such redemption,
distributions will cease to accumulate on the Series H Preferred Units or
portions thereof called for redemption, unless the Partnership defaults in the
payment thereof. If any date fixed for redemption of Series H Preferred Units is
not a Business Day, then payment of the Redemption Price payable on such date
will be made on the next succeeding day that is a Business Day (and without any
interest or other payment in respect of any such delay) except that, if such
Business Day falls in the next calendar year, such payment will be made on the
immediately preceding Business Day, in each case with the same force and effect
as if made on such date fixed for redemption. If payment of the Redemption Price
is improperly withheld or refused and not paid by the Partnership, distributions
on such Series H Preferred Units will continue to accumulate from the original
redemption date to the date of payment, in which case the actual payment date
will be considered the date fixed for redemption for purposes of calculating the
applicable Redemption Price.
     Section 7. Voting Rights.
     (a) General. Holders of the Series H Preferred Units will not have any
voting rights or right to consent to any matter requiring the consent or
approval of the Limited Partners, except as set forth below.
     (b) Certain Voting Rights. So long as any Series H Preferred Units remain
outstanding, the Partnership shall not, without the affirmative vote of the
holders of at least two-thirds of the Series H Preferred Units outstanding at
the time (i) (A) authorize or create, or increase the authorized or issued
amount of, any class or series of Partnership Interests senior to the Series H
Preferred Units with respect to payment of distributions or rights upon
liquidation, dissolution or winding-up, (B) reclassify any Partnership Interests
of the Partnership into any such senior Partnership Interest, or (C) create,
authorize or issue any obligations or security convertible into or evidencing
the right to purchase any such senior Partnership Interests, (ii) (A) authorize
or create, or increase the authorized or issued amount of any Parity Preferred
Units, (B) reclassify any Partnership Interest into a Parity Preferred Unit, or
(C) create, authorize or issue any obligations or security convertible into or
evidencing the right to purchase any Parity Preferred Unit; provided, however,
that restrictions contained in this clause (ii) of this paragraph (b) shall
apply only to Parity Preferred Units that are issued to an Affiliate of

9



--------------------------------------------------------------------------------



 



the Partnership other than on arms’ length terms, and to no other issuance,
including, without limitation, an issuance to the General Partner, the purpose
of which is to allow the General Partner to issue corresponding preferred Shares
to persons who are not Affiliates or the Partnership, or (iii) either
(A) consolidate or merge into or with any corporation or other entity or
(B) amend, alter or repeal the provisions of the Partnership Agreement, whether
by merger or consolidation or otherwise, in such a way that would materially and
adversely affect the powers, special rights, preferences, privileges or voting
power of the Series H Preferred Units or the holders thereof; provided, however,
that with respect to the occurrence of a merger or consolidation, so long as
(1) the Partnership is the surviving entity and the Series H Preferred Units
remain outstanding with the terms thereof unchanged, or (2) the resulting,
surviving or transferee entity is a partnership, limited liability company or
other pass-through entity organized under the laws of any state, and such entity
substitutes for the Series H Preferred Units other interests in such entity
having substantially the same terms and rights as the Series H Preferred Units,
including with respect to distributions, voting rights and rights upon
liquidation, dissolution or winding-up, then the occurrence of any such event
shall not be deemed to materially and adversely affect the rights, privileges or
voting powers of the holders of the Series H Preferred Units; provided, further,
that any increase in the amount of Partnership Interests or the creation or
issuance of any other class or series of Partnership Interests, shall not be
deemed to materially and adversely affect the rights, preferences, privileges or
voting powers of the Series H Preferred Units, if such Partnership Units rank
(y) junior to the Series H Preferred Units with respect to payment of
distributions or the distribution of assets upon liquidation, dissolution or
winding up, or (z) on a parity with the Series H Preferred Units with respect to
payment of distributions or the distribution of assets upon liquidation,
dissolution or winding-up; provided, however, that any Preferred Units issued in
reliance on the preceding clause (z) shall have been issued to an Affiliate of
the Partnership on arms’ length terms, or to the General Partner in order to
allow the General Partner to issue corresponding preferred Shares to persons who
are not Affiliates of the Partnership. In the event of any conflict or
inconsistency between this Section 7 and Article XIV of the Partnership
Agreement, this Section 7 shall control.
     (c) Certain Additional Voting Rights. So long as any Series H Preferred
Units remain outstanding, the General Partner shall not, without the affirmative
vote of the holders of at least two-thirds (2/3) of the Series H Preferred Units
outstanding at the time, (i) consummate any transaction or series of
transactions which would result in a Change of Control of the General Partner or
the Partnership, (ii) consummate any transaction or series of transactions which
would result in the common shares of the General Partner or any successor entity
of the General Partner ceasing to be listed on at least one of the New York
Stock Exchange, the American Stock Exchange or the NASDAQ Global or Global
Select Market (or, in each case, a successor thereto) or (iii) elect not to
qualify for taxation as a real estate investment trust under Section 856 et seq.
of the Code. For the purposes of this Section 7(c), “Change of Control” shall
mean: (i) any sale or other disposition of all or substantially all of the
assets of the Partnership or the General Partner, as the case may be, to an
entity that is not an Affiliate of the General Partner; or (ii) any
consolidation, amalgamation, merger, business combination, share exchange,
reorganization or similar transaction involving the Partnership or the General
Partner, as

10



--------------------------------------------------------------------------------



 



the case may be, pursuant to which the Partners of the Partnership or the
stockholders of the General Partner, as the case may be, immediately prior to
the consummation of such transaction will own less than a majority of the equity
interest in the entity surviving such transaction. If the requisite holders of
the Series H Preferred Units fail to approve any of the General Partner actions
specified in clauses (i), (ii) or (iii) of the first sentence of this Section
7(c) (each a “Mandatory Redemption Event”) the Partnership shall redeem, on the
date such Mandatory Redemption Event is consummated or otherwise becomes
effective, all of the Series H Preferred Units outstanding at a redemption
price, payable in cash, equal to the Capital Account balance of the holders of
the Series H Preferred Units or, if greater, the original Capital Contribution
of such holders plus the current Series H Priority Return, whether or not
declared, to the date of such redemption to the extent not previously
distributed; provided, however, that notwithstanding any provision hereof to the
contrary, the actions specified in clause (i) of the first sentence of this
Section 7(c) shall not constitute a Mandatory Redemption Event if, on or prior
to the date of the consummation of such transaction or transactions, a
“nationally recognized statistical rating organization” (as such term is defined
for purposes of Rule 436(g)(2) promulgated under the Securities Act) shall have
affirmed the rating accorded the securities of the General Partner immediately
prior to the public announcement of such transaction or transactions, or shall
have upgraded such rating (or, if the General Partner is not the surviving
entity in such transaction or transactions, affirmed that the rating of the
securities of the successor to the General Partner shall be at least equal to
the rating accorded the securities of the General Partner immediately prior to
the public announcement of such transaction or transactions). The date of such
redemption shall be the date of the Mandatory Redemption Event.”
     Section 8. Transfer Restrictions. The Series H Preferred Units shall be
subject to the provisions of Article IX of the Partnership Agreement; provided,
however, that (a) the General Partner shall act reasonably in exercising its
discretion pursuant to the provisions of Sections 9.2(a) and 9.2(c) of the
Partnership Agreement and shall not withhold its consent to any transfer to any
Person, and the admission of such Person as a Substituted Limited Partner, which
Person does not violate the requirements of Section 9.3 of the Partnership
Agreement and such transfers do not cause the total number of holders of
Series H Preferred Units which would be considered partners under Treasury
Regulation Section 1.7704-1(h)(3), at any time the Partnership is satisfying the
private placement safe harbor of Treasury Regulation Section 1.7704-1(h) to
exceed the lesser of (i) six (6) and (ii) the maximum number that would permit
the Partnership to continue to satisfy such safe harbor (but in assessing the
status of such safe harbor, (1) substituting “90” for “100”; and (2) taking into
account any number of partners that the General Partner reasonably anticipates
becoming partners within the meaning of the Treasury Regulations
Section 1.7704-1(h)(3) within six months of the date of such transfer by the
Series H Preferred Unit holders) and (b) the term “transfer” when used in
Article IX shall not be deemed to include any exchange pursuant to Section 9
below.

11



--------------------------------------------------------------------------------



 



     Section 9. Exchange Rights.
     (a) Right to Exchange.
     (i)      Series H Preferred Units will be exchangeable in whole or in part
at anytime on or after August 21, 2017, at the option of the holders thereof,
for authorized but previously unissued shares of 7.40% Series H Cumulative
Redeemable Preferred Shares of the General Partner (the “Series H Preferred
Shares”) at an exchange rate of one Series H Preferred Share for one Series H
Preferred Unit, subject to adjustment as described below (the “Exchange Price”),
provided that the Series H Preferred Units will become exchangeable at any time,
in whole or in part, at the option of the holders of Series H Preferred Units
for Series H Preferred Shares if (x) at any time full distributions shall not
have been timely made on any Series H Preferred Unit with respect to six
(6) prior quarterly distribution periods, whether or not consecutive, provided,
however, that a distribution in respect of Series H Preferred Units shall be
considered timely made if made within two (2) Business Days after the applicable
Preferred Unit Distribution Payment Date if at the time of such late payment
there shall not be any prior quarterly distribution periods in respect of which
full distributions were not timely made, or (y) upon receipt by a holder or
holders of Series H Preferred Units of (1) notice from the General Partner that
the General Partner or a Subsidiary of the General Partner has taken the
position that the Partnership is, or upon the occurrence of a defined event in
the immediate future will be, a PTP and (2) an opinion rendered by an outside
nationally recognized independent counsel familiar with such matters addressed
to a holder or holders of Series H Preferred Units that the Partnership is or
likely is, or upon the occurrence of a defined event in the immediate future
will be or likely will be, a PTP. In addition, the Series H Preferred Units may
be exchanged for Series H Preferred Shares, in whole or in part, at the option
of any holder prior to August 21, 2017, and after August 21, 2010, if such
holder of Series H Preferred Units shall deliver to the General Partner either
(i) a private letter ruling addressed to such holder of Series H Preferred Units
or (ii) an opinion of independent counsel reasonably acceptable to the General
Partner based on the enactment of temporary or final Treasury Regulations or the
publication of a Revenue Ruling, in either case to the effect that an exchange
of the Series H Preferred Units at such earlier time would not cause the
Series H Preferred Units to be considered “stock and securities” within the
meaning of Section 351(e) of the Code for purposes of determining whether the
holder of such Series H Preferred Units is an “investment company” under Section
721(b) of the Code if an exchange were to occur at such time.. Furthermore, the
Series H Preferred Units may be exchanged in whole but not in part by any holder
thereof which is a real estate investment trust within the meaning of
Sections 856 through 859 of the Code for Series H Preferred Shares (but only if
the exchange in whole may be accomplished consistently with the ownership
limitations set forth under Article VII of the Charter (taking into account
exceptions thereto and exemptions therefrom)) if at any time, (i) the
Partnership reasonably determines that based upon the assets and income of the
Partnership for a taxable year after 2006, it is imminent that the Partnership
will

12



--------------------------------------------------------------------------------



 



not or likely will not satisfy the income and assets tests of Section 856 of the
Code if the Partnership were a real estate investment trust within the meaning
of the Code, or (ii) any holder of Series H Preferred Units delivers to the
Partnership and the General Partner an opinion of nationally recognized
independent counsel reasonably acceptable to the General Partner to the effect
that, based on the assets and income of the Partnership for a taxable year after
2006, it is imminent that the Partnership will not or likely will not satisfy
the income and assets tests of Section 856 of the Code if the Partnership were a
real estate investment trust within the meaning of the Code and that such
failure would create a meaningful risk that a holder of the Series H Preferred
Units would fail to maintain qualification as a real estate investment trust. In
addition, the Series H Preferred Units may be exchanged for Series H Preferred
Shares, in whole or in part, at the option of any holder that is not a
corporation (a “non-corporate holder”) if (a) such non-corporate holder
concludes based on results or projected results that there exists (in the
reasonable judgment of the holder) an imminent and substantial risk that the
holder’s interest in the Partnership will represent more than 19.9% of the total
profits or capital interests in the Partnership (determined in accordance with
Treasury regulations Section 1.731-2(e)(4)) for a taxable year (or portion
thereof), (b) the non-corporate holder delivers to the General Partner an
opinion of nationally recognized independent counsel to the effect that there is
an imminent and substantial risk that the holder’s interest in the Partnership
will represent more than 19.9% of the total profits or capital interests in the
Partnership (determined in accordance with Treasury regulations
Section 1.731-2(e)(4)) for a taxable year, and (c) the General Partner agrees
with the conclusions referred to in clauses (a) and (b) of this sentence, such
agreement not to be unreasonably withheld.
     (ii)      Notwithstanding anything to the contrary set forth in
Section 9(a)(i) hereof, if an Exchange Notice (as such term is defined herein)
has been delivered to the General Partner, then the General Partner may, at its
option, elect to redeem or cause the Partnership to redeem all or a portion of
the outstanding Series H Preferred Units for cash in an amount equal to the
original Capital Contribution per Series H Preferred Unit plus all accrued and
unpaid distributions thereon to the date of redemption. The General Partner may
exercise its option to redeem the Series H Preferred Units for cash pursuant to
this Section 9(a)(ii) hereof by giving each holder of record of Series H
Preferred Units notice of its election to redeem for cash, within ten
(10) Business Days after receipt of the Exchange Notice, by (1) fax, and
(2) registered mail, postage paid, at the address of each holder as it may
appear on the records of the Partnership stating (A) the redemption date, which
shall be no later than sixty (60) days following the receipt of the Exchange
Notice, (B) the redemption price, (C) the place or places where the Series H
Preferred Units are to be surrendered for payment of the redemption price,
(D) that distributions on the Series H Preferred Units will cease to accrue on
such redemption date, (E) that payment of the redemption price will be made upon
presentation and surrender of the Series H Preferred Units and (F) the aggregate
number of Series H Preferred Units to be redeemed, and if fewer than all of the
outstanding Series H Preferred Units are to be redeemed, the number of Series H
Preferred Units to be redeemed held by such holder, which number shall

13



--------------------------------------------------------------------------------



 



equal such holder’s pro rata share (based on the percentage of the aggregate
number of outstanding Series H Preferred Units the total number of Series H
Preferred Units held by such holder represents) of the aggregate number of
Series H Preferred Units being redeemed.
     (iii)      In the event an exchange of all or a portion of Series H
Preferred Units pursuant to Section 9(a)(i) hereof would violate the provisions
on ownership limitation of the General Partner set forth in Article VII of the
Charter with respect to the Series H Preferred Shares, the General Partner shall
give written notice thereof to each holder of record of Series H Preferred
Units, within five (5) Business Days following receipt of the Exchange Notice,
by (1) fax, and (2) registered mail, postage prepaid, at the address of each
such holder set forth in the records of the Partnership. In such event, each
holder of Series H Preferred Units shall be entitled to exchange, pursuant to
the provision of Section 9(b) a number of Series H Preferred Units which would
comply with the provisions on the ownership limitation of the General Partner
set forth in Article VII of the Charter and any Series H Preferred Units not so
exchanged (the “Excess Units”) shall be redeemed by the Partnership for cash in
an amount equal to the original Capital Contribution per Excess Unit, plus any
accrued and unpaid distributions thereon, whether or not declared, to the date
of redemption. The written notice of the General Partner shall state (A) the
number of Excess Units held by such holder, (B) the redemption price of the
Excess Units, (C) the date on which such Excess Units shall be redeemed, which
date shall be no later than sixty (60) days following the receipt of the
Exchange Notice, (D) the place or places where such Excess Units are to be
surrendered for payment of the Redemption Price, (E) that distributions on the
Excess Units will cease to accrue on such redemption date and (F) that payment
of the redemption price will be made upon presentation and surrender of such
Excess Units. In the event an exchange would result in Excess Units, as a
condition to such exchange, each holder of such Excess Units agrees to provide
representations and covenants reasonably requested by the General Partner
relating to: (x) the widely held nature of the interests in such holder,
sufficient to assure the General Partner that the holder’s ownership of shares
of beneficial interest of the General Partner (without regard to the limits
described above) will not cause any individual to Beneficially Own in excess of
the Aggregate Share Ownership Limit (all as such term is defined in the
Charter); and (y) to the extent such holder can so represent and covenant
without obtaining information from its owners, the holder’s ownership of tenants
of the Partnership and its affiliates.
     (iv)      The redemption of Series H Preferred Units described in
Sections 9(a)(ii) and (iii) hereof shall be subject to the provisions of
Section 6(b)(i) hereof; provided, however, that the term “Redemption Price” in
such Section shall be read to mean the original Capital Contribution per
Series H Preferred Unit being redeemed plus all accrued and unpaid distributions
to the redemption date.

14



--------------------------------------------------------------------------------



 



     (b) Procedure for Exchange.
     (i)      Any exchange shall be exercised pursuant to a notice of exchange
(the “Exchange Notice”) delivered to the General Partner by the holder who is
exercising such exchange right, by (A) fax and (B) by certified mail postage
prepaid. The exchange of Series H Preferred Units, or a specified portion
thereof, may be effected after the fifth (5th) Business Day following receipt by
the General Partner of the Exchange Notice by delivering certificates, if any,
representing such Series H Preferred Units to be exchanged together with, if
applicable, written notice of exchange and a proper assignment of such Series H
Preferred Units to the office of the General Partner maintained for such
purpose. Currently, such office is:
500 Chesterfield Parkway
Malvern, Pennsylvania 19355
Each exchange will be deemed to have been effected immediately prior to the
close of business on the date on which such Series H Preferred Units to be
exchanged (together with all required documentation) shall have been surrendered
and notice shall have been received by the General Partner as aforesaid and the
Exchange Price shall have been paid. Any Series H Preferred Shares issued
pursuant to this Section 9 shall be delivered as shares which are duly
authorized, validly issued, fully paid and nonassessable, free of pledge, lien,
encumbrance or restriction other than those provided in the Charter, the Bylaws
of the General Partner, the Securities Act and relevant state securities or blue
sky laws.
     (ii)      If the event of an exchange of Series H Preferred Units for
shares of Series H Preferred Shares, an amount equal to the accrued and unpaid
distributions, whether or not declared, to the date of exchange on any Series H
Preferred Units tendered for exchange shall (A) accrue on the Series H Preferred
Shares into which such Series H Preferred Units are exchanged, and (B) continue
to accrue on such Series H Preferred Units, which shall remain outstanding
following such exchange, with the General Partner as the holder of such Series H
Preferred Units. Notwithstanding anything to the contrary set forth herein, in
no event shall a holder of a Series H Preferred Unit that was validly exchanged
into Series H Preferred Shares pursuant to this Section 9 (other than the
General Partner now holding such Series H Preferred Unit), receive a cash
distribution out of Available Cash of the Partnership, if such holder, after
exchange, is entitled to receive a distribution out of Available Cash with
respect to the Series H Preferred Shares for which such Series H Preferred Unit
was exchanged or redeemed.
     (iii)      Fractional shares of Series H Preferred Shares are not to be
issued upon exchange but, in lieu thereof, the General Partner will pay a cash
adjustment based upon the fair market value of the Series H Preferred Shares on
the day prior to the exchange date as determined in good faith by the Board of
Directors of the General Partner.

15



--------------------------------------------------------------------------------



 



     (c) Adjustment of Exchange Price.
     (i)      The Exchange Price is subject to adjustment upon certain events,
including, (A) subdivisions, combinations and reclassification of the Series H
Preferred Shares, and (B) distributions to all holders of Series H Preferred
Shares of evidence of indebtedness of the General Partner or assets (including
securities, but excluding dividends and distributions paid in cash out of equity
applicable to Series H Preferred Shares).
     (ii)      In case the General Partner shall be a party to any transaction
(including, without limitation, a merger, consolidation, statutory share
exchange, tender offer for all or substantially all of the General Partner’s
capital stock or sale of all or substantially all of the General Partner’s
assets), in each case as a result of which the Series H Preferred Shares will be
converted into the right to receive shares of capital stock, other securities or
other property (including cash or any combination thereof), each Series H
Preferred Unit will thereafter be exchangeable into the kind and amount of
shares of capital stock and other securities and property receivable (including
cash or any combination thereof) upon the consummation of such transaction by a
holder of that number of Series H Preferred Shares or fraction thereof into
which one Series H Preferred Unit was exchangeable immediately prior to such
transaction. The General Partner may not become a party to any such transaction
unless the terms thereof are consistent with the foregoing.
     (d) No Rights Under Article XI. Holders of Series H Preferred Units shall
not be entitled to any “Rights” provided to Limited Partners pursuant to
Article XI of the Partnership Agreement.
     Section 10.      No Conversion Rights. Except as set forth in this
Amendment, the holders of the Series H Preferred Units shall not have any
rights, in their sole election, to convert, redeem or exchange their Series H
Preferred Units for any other property (including cash) of the Partnership or
the General Partner, including for units of any other class or series of units
or into any other securities of, or interest in, the Partnership or the General
Partner.
     Section 11.      No Sinking Fund. No sinking fund shall be established for
the retirement or redemption of Series H Preferred Units.
     Section 12.      Admission of Limited Partners: Exhibits to Partnership. In
accordance with Section 4.1 of the Partnership Agreement, each Series H
Preferred Partner is hereby admitted as an Additional Limited Partner.
Schedule A to the Partnership Agreement is hereby amended to reflect the
issuance of the Series H Preferred Units provided for herein.
     Section 13.      Miscellaneous.
     (a) The parties hereto agree that the holders of Series H Preferred Units
shall not be deemed “Limited Partners” for the purpose of calculating the
ownership level of limited partners as contemplated by Section 7.2 of the
Partnership Agreement.

16



--------------------------------------------------------------------------------



 



     (b) For greater clarity, Article XIII of the Partnership Agreement shall
not apply to any of the Series H Preferred Partners or to their affiliates,
successors and assigns or to their interests in the Partnership.
     Section 14.       Reaffirmation. Except as modified herein, all terms and
conditions of the Partnership Agreement shall remain in full force and effect,
which terms and conditions the General Partner hereby ratifies and affirms.

17



--------------------------------------------------------------------------------



 



     In Witness Whereof, this Amendment has been executed as of the date first
above written.

            GENERAL PARTNER

LIBERTY PROPERTY TRUST
      By:   /s/ William P. Hankowsky         Name:   William P. Hankowsky       
Title:   Chairman, President and Chief Executive Officer        ADDITIONAL
LIMITED PARTNERS

BELMAR REALTY CORPORATION
      By:   /s/ William R. Cross         WILLIAM R. CROSS        President     
  BELPORT REALTY CORPORATION
      By:   /s/ William R. Cross         WILLIAM R. CROSS        President     
  BELROSE REALTY CORPORATION
      By:   /s/ William R. Cross         WILLIAM R. CROSS        President     
  BELSHIRE REALTY CORPORATION
      By:   /s/ William R. Cross         WILLIAM R. CROSS        President     

SIGNATURE PAGE TO EIGHTH AMENDMENT

 



--------------------------------------------------------------------------------



 



            BELTERRA REALTY CORPORATION
      By:   /s/ William R. Cross         WILLIAM R. CROSS        President     
  BELDORE REALTY CORPORATION
      By:   /s/ William R. Cross         WILLIAM R. CROSS        President     

SIGNATURE PAGE TO EIGHTH AMENDMENT

 



--------------------------------------------------------------------------------



 



ANNEX A
Allocation of Series H Preferred Units

          Series H Preferred Partner   Number of Series H Preferred Units
Belmar Realty Corporation
    600,000  
Belport Realty Corporation
    400,000  
Belrose Realty Corporation
    1,000,000  
Belshire Realty Corporation
    1,000,000  
Belterra Realty Corporation
    600,000  
Beldore Realty Corporation
    400,000  

A-1 